Citation Nr: 1338723	
Decision Date: 11/25/13    Archive Date: 12/06/13

DOCKET NO.  08-16 412A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to May 1970. 

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The appeal was remanded by the Board for issuance of a statement of the case (SOC) in April 2008. 

The Veteran's claim was previously characterized by the Board as one to reopen a previously denied claim.  However, in April 2010 the Board found that the Veteran's June 2007 statement was a timely notice of disagreement with a March 2007 rating decision denying service connection for PTSD and that the appeal stemmed from that March 2007 rating decision. 

In January 2010 the Veteran testified before the undersigned Veterans Law Judge.  A copy of the transcript is of record. 

In April 2010 the Board remanded the issue on appeal for further development. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal. The Board notes that there are three rating decisions ( July 2012, August 2012, and August 2013) listed in the Veteran's Virtual VA file; however, none of those rating decisions have been appealed and therefore, they are not before the Board. 

The Veteran's representative is The American Legion, as listed on the title page.  The Veteran's claims file includes a December 2012 fee agreement with a private attorney for claims that were appealed to the United States Court of Appeals for Veterans Claims (Court).  Since that fee agreement is only for claims appealed to the Court the Board finds that the Veteran's representative for this issue on appeal is as listed on the title page.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran claims that he guarded aircrafts while stationed in Dover, Delaware, and that he saw dead bodies coming back from Vietnam.  He also claims that when he was a guard in the Eifel Mountains in Germany a plane crashed and he was in charge of guarding the crashed plane with dead bodies in it overnight.  

In April 2010 the Board remanded the issue of entitlement to service connection for  PTSD in order for the Veteran to be afforded appropriate Veterans Claims Assistance Act of 2000 (VCAA) notice, to verify the Veteran's claimed in-service stressor, to obtain the Veteran's Social Security Administration (SSA) records, and to afford the Veteran a VA examination.  The Veteran was sent appropriate VCAA notice in May 2010 and also, in May 2010 it was determined that the Veteran's SSA records were not obtainable.  The Veteran was afforded a VA examination in April 2011 and the Board finds that this VA examination was sufficient since it was a thorough and contemporaneous examination of the Veteran that took into account records of pre-service treatment, service treatment records, and records of post-service examination and treatment.  Lineberger v. Brown, 5 Vet. App. 367 (1993); Waddell v. Brown, 5 Vet. App. 454 (1993); Caffrey v. Brown, 6 Vet. App. 377 (1994).   Thus, the Board finds that in those regards the April 2010 remand have been complied with.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

In the October 2013 brief the Veteran's representative asserted that the Veteran's reported in-service stressors did not have to be verified because of the change in the law.  During the pendency of the appeal, the evidentiary standard outlined in 38 C.F.R. § 3.304(f)(3) for establishing in-service stressors in claims for PTSD was relaxed, adding to the types of claims VA will accept through credible lay testimony alone.  The new regulations provide that  if a stressor claimed by a veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in- service stressor.  75 Fed. Reg. 39,843, 39,852 (July 13, 2010) (to be codified at 38 C.F.R. pt. 3).  However, the April 2011 VA examiner found that the Veteran's reported in-service stressors were not related to fear of hostile military or terrorist activity.  Thus, the Board finds that the Veteran's reported in-service stressor does not meet the new evidentiary standard outlined in 38 C.F.R. § 3.304(f)(3) and thus, must be verified.

In April 2010 the Board directed the RO to verify the Veteran's reported in-service stressors.  In a March 2011 VA memorandum there was a formal finding of a lack of information required to corroborate stressors associated with the claim of service connection for PTSD.  The VA memorandum documented all steps taken by the VA including contacting the Air Force Historical Research Agency in November 2010 and receiving a response in May 2010, contacting Joint Service Records Research Center (JSRRC) in February 2011 and receiving a negative response in March 2011.  The RO did not notify the Veteran or his representative of the Formal Finding of Unavailability.  Thus, the Board finds that on remand the Veteran must be notified of the Formal Finding of Unavailability. The letter must inform him of the efforts VA made to obtain the records and advise him that VA will decide the claim based on the evidence of record unless he submits the records - notify him that he is ultimately responsible for providing the evidence.  38 C.F.R. § 3.159(e). Also advise him that alternative forms of evidence can be developed to substantiate the claim, including, but not limited to "buddy certificates" and letters.  Dixon v. Derwinski, 3 Vet.App. 261, 263-264   (1992); see Washington v. Nicholson, 19 Vet.App. 362 (2005) (remanding claim to the Board to address VA's duty to "exercise greater diligence in assisting the appellant with the development of evidence").

If and only if the Veteran's stressors are verified, he should be scheduled for a VA examination to determine if his current diagnosis of PTSD is related to his active military service.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran and his representative must be notified of the March 2011 Formal Finding of Unavailability.  The letter must inform him of the efforts VA made to obtain the records and advise him that VA will decide the claim based on the evidence of record unless he submits the records - notify him that he is ultimately responsible for providing the evidence.  Also advise him that alternative forms of evidence can be developed to substantiate the claim, including, but not limited to "buddy certificates" and letters. 

2.  If and only if, the Veteran's reported in-service stressors have been verified schedule the Veteran for a VA examination to determine the nature and etiology of PTSD. The entire claims file must be made available to the VA examiner.  Pertinent documents should be reviewed, including service treatment records, VA and private treatments records, the statements of the Veteran, and any verified stressors. 

The examiner should conduct a complete history and physical and offer an opinion as to whether PTSD at least as likely as not had its onset in service, is related to service, or was aggravated by service or a service-connected disability. 

All necessary diagnostic testing should be conducted and commented upon by the examiner. All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

3.  The RO should review the claims file to ensure that all the foregoing requested development is completed, and, thereafter, arrange for any additional development indicated.  The RO should then readjudicate the claims on appeal.  If any benefit sought remains denied, the RO should issue an appropriate SSOC (Supplemental Statement of the Case) and provide the Veteran and his representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.  

The purposes of this remand are to ensure notice is complete, and to assist the Veteran with the development of his claim.  The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the appellant until further notice. 

 The Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.    

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


